Citation Nr: 0622177	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for left knee 
retropatellar pain syndrome, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for right knee 
retropatellar pain syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1997 to July 1998.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, granted an increased rating to 10 percent for 
left retropatellar pain syndrome and denied a compensable 
rating for right retropatellar pain syndrome.  Subsequently, 
the RO has granted a temporary total rating under 38 C.F.R. 
§ 4.30 for the veteran's left retropatellar pain syndrome.  
The veteran moved to Georgia and her file is now in the 
jurisdiction of the Atlanta, Georgia RO.  In October 2005, 
the veteran testified before the undersigned Veterans Law 
Judge at Travel Board hearing at the Atlanta RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions then in effect that 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

In this matter, the RO last evaluated the veteran's service-
connected right and left knee disabilities in February 2005.  
The February 2005 supplemental statement of the case (SSOC) 
shows consideration of evidence dating through December 2004.  
Since February 2005, additional pertinent evidence has been 
added to the claims file.  This includes statements from the 
veteran and her representative, a transcript of the veteran's 
October 2005 hearing, and VA treatment records dating form 
August to September 2005.  The evidence received since 
February 2005 appears to relate the severity of the veteran's 
service-connected knee disorders.  This evidence has not been 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of the evidence.  In fact, in a 
July 2006 statement, the veteran's representative 
specifically asked for the matter to be remanded to the RO so 
that this evidence may be considered by the agency of 
original jurisdiction (AOJ).  The veteran is entitled to AOJ 
initial review of the additional evidence received.    

The Board notes that the recently received medical evidence 
and statements from the veteran indicate that the veteran's 
right and left knee disabilities may have grown more severe 
since her last VA examination for rating purposes in August 
2004.  Specifically, the Board notes that the veteran's 
service-connected knee disorders may involve arthritis with 
limitation of motion as well as instability - symptoms which 
may warrant separate ratings.  A new examination will be 
necessary to identify the current nature and severity of the 
veteran's service-connected right and left knee disabilities.   

Prior to any examination, all outstanding pertinent records 
should be obtained.  This includes any ongoing records of 
treatment or physical therapy.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all medical care providers who 
treated her for right or left knee 
disability since 2004, then obtain any 
pertinent records outstanding.  Of 
particular note are any records of 
physical therapy or other ongoing knee 
treatment the veteran has received from 
the VA facility in Augusta, Georgia.  

2.  Thereafter, the RO should arrange for 
an orthopedic examination to ascertain 
the nature and severity of the disability 
caused by the veteran's service-connected 
right and left knee disorders.  Any 
indicated tests or studies, must be 
conducted.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner.  Based on examination of 
the veteran and careful review of the 
record (including the evidence noted 
above), the examiner should specify 
whether, and to what extent disability in 
either knee involves arthritis, 
limitation of motion, and instability.  
The examiner should explain the rationale 
for any opinion given.

3.  The RO should redjudicate the 
claims on appeal in light of all 
evidence received since the last SSOC 
in February 2005.  If any benefit 
sought is denied, the veteran and her 
representative should be furnished an 
appropriate SSOC and afforded ample 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review.

The purposes of this remand are to meet due process 
considerations and to ensure compliance with the guidelines 
of the Federal Circuit in DAV, supra.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



